Citation Nr: 1044453	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  06-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in the RO's 
prior evaluations of the Veteran's service-connected degenerative 
changes of the lumbar spine with laminectomy.  

2.  Whether clear and unmistakable error (CUE) exists in the RO's 
prior evaluations of the Veteran's service-connected degenerative 
changes of the cervical spine post anterior cervical discectomy 
and fusion C5-6 and C6-7.

3.  Entitlement to an increased disability rating for service-
connected degenerative changes of the lumbar spine with 
laminectomy, currently rated 40 percent disabling.

4.  Entitlement to an increased disability rating for service-
connected degenerative changes of the cervical spine status post 
anterior cervical discectomy and fusion at C5-6 and C6-7, 
currently rated 30 percent disabling.

5.  Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include depression and adjustment 
disorder, claimed as secondary to service-connected lumbar and 
cervical spine disabilities.
6.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at law


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
March 1978 to February 1989, and from February 1990 to October 
1995. 

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of March 2005, September 2008, and April 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO).

Procedural history

Increased rating claims

The Veteran was awarded service connection for his lumbar spine 
disability in June 1997; a 20 percent disability rating was 
assigned, effective the first eligible date following his 
separation from active service, November 1, 1995.  This rating 
was subsequently increased to 40 percent, also effective November 
1, 1995 in a February 1998 supplemental statement of the case 
(SSOC) and rating decision.  

The Veteran was awarded service connection for his cervical spine 
disability in a September 1997 rating decision; a 10 percent 
disability rating was assigned, also effective November 1, 1995. 

In 2004, the Veteran filed a claim requesting an increased 
disability rating for both his lumbar and cervical spine 
disabilities.  Concerning the Veteran's lumbar spine, the RO 
denied an increased rating greater than 40 percent in the above-
referenced March 2005 rating decision.  Concerning the Veteran's 
cervical spine, the RO increased the Veteran's disability rating 
from 10 to 20 percent in March 2005, effective August 13, 2004, 
and again from 20 to 30 percent in February 2006, effective 
December 1, 2005.  The Veteran disagreed with these assigned 
ratings and perfected an appeal as to both lumbar and cervical 
spine issues.  The Board notes that although the RO increased the 
assigned cervical spine disability rating during the appeal 
period, the Veteran has made clear his desire to proceed with his 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to that 
issue is not abrogated].

CUE claims and psychiatric disability claims [other than PTSD]

In the above-referenced September 2008 rating decision, the RO 
determined that revision was not warranted in the prior 
evaluations of the Veteran's cervical and lumbar spine 
disabilities on the basis of CUE.  In the same decision, the RO 
denied the Veteran's service-connection claim for depression.  
The Veteran has disagreed with each of these determinations, and 
perfected appeals as to all three issues.

Concerning the Veteran's CUE claims, the Veteran in essence 
contends that there is CUE in each prior rating decision issued 
by the RO that evaluates the disability level of his cervical and 
lumbar spine disabilities.  See, e.g., the Veteran's May 2, 2008 
Statement to the RO [asserting that the RO has failed to rate his 
cervical and lumbar spine disabilities under the correct 
diagnostic code for the past thirteen years].  To the Board's 
knowledge, the Veteran has not alleged CUE in the RO's prior 
decisions to award a temporary total 100 percent evaluation for 
his respective lumbar or cervical spine disabilities, due to 
convalescence.  Indeed, the Veteran was awarded a temporary 100 
percent rating for his lumbar spine disability from January 6, 
1998 to April 1, 1998 [see the February 1998 RO rating decision], 
and a temporary 100 percent rating for his cervical spine 
disability from October 25, 2005 to January 1, 2006 [see the 
April 2006 RO rating decision].  

With respect to the Veteran's lumbar spine, as discussed above, 
the RO awarded the Veteran service-connection in a June 1997 
rating decision, and assigned a 20 percent disability rating.  
The Veteran appealed that this initial rating.  During the 
pendency of the appeal, the RO increased this rating to 40 
percent in February 1998.  As will be discussed in more detail 
below, with respect to the Veteran's lumbar spine disability 
alone, the Board will not discuss the original June 1997 rating 
decision, nor will it discuss the RO's February 1998 decision to 
increase his rating to 40 percent, as both of these ratings 
decisions were subsumed by a March 1999 Board decision, which 
denied entitlement to an initial rating greater than 40 percent 
for the Veteran's lumbar spine disability.  Crucially, the 
Veteran has neither  alleged that CUE exists in the March 1999 
Board decision, nor filed a motion with the Board for revision of 
the March 1999 Board decision.  The only other rating decision of 
record evaluating the Veteran's lumbar spine disability is the 
above-referenced non-final March 2005 rating decision, which will 
also be discussed in more detail below.

With respect to the Veteran's service-connected cervical spine 
disability, the RO has evaluated the Veteran's disability rating 
on four separation occasions [September 1997, May 2002, March 
2005, and February 2006].  Each of these rating decisions will be 
discussed below in the context of the Veteran's current CUE 
claim.

Concerning the Veteran's psychiatric disability claim, although 
the Veteran originally developed a service-connection claim for 
depression alone, the Board is now expanding the issue to include 
entitlement to service connection for an acquired psychiatric 
disorder.  The United States Court of Appeals for Veterans Claims 
(the Court) has recently determined that mental disorder claim 
cannot be limited to a single diagnosis alone, but "must rather 
be considered a claim for any mental disorder that may reasonably 
be encompassed by several factors including: the claimant's 
description of the claim; the symptoms the claimant describes; 
and the information the claimant submits or that the Secretary 
obtains in support of the claim."  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The Veteran's post-service treatment records demonstrate that the 
Veteran has current diagnoses of major depressive disorder and 
adjustment disorder.               See the Veteran's August 18, 
2004 and September 1, 2004 VA treatment reports respectively.  As 
indicated under Clemons, these other diagnoses should be 
considered as part of the underlying claim.  

PTSD claim

In June 1997, the RO denied the Veteran's service-connection 
claim for PTSD.  The Veteran disagreed with this decision, but 
did not perfect an appeal as to the PTSD claim.  Most recently, 
in the above-referenced April 2009 rating decision, the RO denied 
the Veteran's request to reopen his previously-denied service-
connection claim for PTSD.  In a September 2009 letter, the 
Veteran's attorney indicated that the Veteran wanted Board review 
of the issues set forth in the VA's April 2009 rating decision.  
See the September 8, 2009 letter from the Veteran's attorney.  As 
such, the Veteran timely filed a Notice of Disagreement with the 
RO's April 2009 rating decision, denying the Veteran's request to 
reopen his PTSD claim.  To date, the agency of original 
jurisdiction (AOJ) has not supplied the Veteran with a statement 
of the case (SOC) on the issue.  

Remanded issues

The Veteran's increased rating claims, depression claim, and PTSD 
claim are addressed in the REMAND portion of the decision below 
and are REMANDED to the Department of Veterans Affairs Regional 
Office.




FINDINGS OF FACT

1.  The RO's June 1997 and February 1998 rating decisions, as 
they pertained to the initial rating of the Veteran's service-
connected lumbar spine disability, were subsumed into the Board's 
March 1999 decision, which denied entitlement to an initial 
rating greater than 40 percent.  The Veteran has not alleged that 
CUE exists in the Board's March 1999 decision.   

2.  Given the non-final nature of the RO's March 2005 rating 
decision, insofar as it pertained to the evaluation of the 
Veteran's lumbar spine disability rating, the Veteran has not 
submitted a valid claim of CUE.

3.  The Veteran has failed to show that the applicable statutory 
and regulatory provisions existing at the time of the September 
1997 and May 2002 RO rating decisions were incorrectly applied 
such that they involved undebatable error that would have led to 
a materially different outcome in the evaluation of the Veteran's 
cervical spine disability rating.

4.  Given the non-final nature of the RO's March 2005 and 
February 2006 rating decisions, insofar as they pertained to the 
evaluation of the Veteran's cervical spine disability rating, the 
Veteran has not submitted a valid claim of CUE.


CONCLUSIONS OF LAW

1.  A claim of CUE in the RO's June 1997 and February 1998 rating 
decisions, as it pertains to the evaluation of the Veteran's 
initial rating for his service-connected lumbar spine disability, 
may not be considered as a matter of law.  To this extent, the 
Veteran's CUE claim is dismissed as to these rating decisions.  
38 C.F.R.          §§ 3.105(a), 20.1104, 20.1404(a), (b) (2010).

2.  A claim of CUE in the RO's March 2005 rating decision, as it 
pertained to the evaluation of the Veteran's lumbar spine 
disability rating, may not be considered as a matter of law.  To 
this extent, the Veteran's CUE claim is dismissed as to this 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.105(a) (2010), Best v. Brown, 10 Vet. App. 322, 325 (1997). 

3.  The RO's September 1997 and May 2002 rating decisions did not 
contain CUE.  38 C.F.R. § 3.105 (2010).

4.  A claim of CUE in the RO's March 2005 and February 2006 
rating decisions, as it pertains to the evaluation of the 
Veteran's cervical spine disability rating, may not be considered 
as a matter of law.  To this extent, the Veteran's CUE claim is 
dismissed as to these rating decisions.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.105(a) (2010), Best v. Brown, 10 Vet. App. 
322, 325 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain. See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held in 
part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and notify 
are now, for the first time, applicable to [CUE] motions."  See 
Livesay, 15 Vet. App. at 179.  It was observed that CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim of CUE is not by itself 
a claim for benefits.  Thus, CUE is fundamentally different from 
any other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final decision.  
Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 
2002), cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As a consequence, VA's duties to notify 
and assist contained in the VCAA are not applicable to CUE 
motions.
Based on the precedential decision of the Court in Livesay, the 
Board concludes that the Veteran's CUE claims are not subject to 
the provisions of the VCAA.
The Board notes that the Veteran has been accorded sufficient 
opportunity to present his contentions.  There is no indication 
that the Veteran has further argument to present.

Relevant law and regulations

In essence, the Veteran asserts that the RO has rated his 
service-connected lumbar spine and cervical spine disabilities 
under incorrect diagnostic codes ever since he was initially 
awarded service connection, and that such action constitutes 
clear and unmistakable error.  See, e.g., the Veteran's May 2, 
2008 Statement to the RO.  For the sake of economy, the Board 
will address both CUE claims together.

The Court has defined clear and unmistakable error (CUE) as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

Prior final determinations are not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R.  § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the United 
States Court of Appeals for Veterans Claims (Court) offered a 
three-pronged test to determine whether CUE was present in a 
prior final determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator or the 
statutory or regulatory provisions in existence at that time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error    . . . .  If a claimant-
appellant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error . 
. . that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos v. 
West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting 
the "manifestly changed the outcome" language in Russell, 
supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 315, 120 S. Ct. 
405 (1999).

Simply claiming CUE on the basis that the previous adjudication 
had improperly weighed and evaluated the evidence can never 
satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 
44; see also Russell, supra.  Similarly, the Court has rejected 
as being too broad general and unspecified allegations of error 
based on the failure to follow regulations, failure to give due 
process, failure to accord benefit of the doubt, failure of duty 
to assist, and any other general, non-specific claim of 
"error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to 
reasonably raise a CUE claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is the 
kind of error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but for 
the alleged error.  Id.  There is a presumption of validity to 
otherwise final decisions, and the presumption is even stronger 
where the decision is being collaterally attacked as in a CUE 
claim.  Id.

The determination regarding CUE must be made based on the record 
and the law that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was 
not of record at the time of the decision cannot be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 
(1993).

An unappealed rating decision, reviewed on the merits by the 
Board, is subsumed in the Board decision and is not subject to a 
claim of CUE as a matter of law.  Manning v. Principi, 16 Vet. 
App 534, 540 (2002) [citing Donovan v. West, 158 F.3d 1377, 1381-
82 (Fed. Cir. 1998)]; Duran v. Brown, 7 Vet. App. 216, 224 
(1994).  Additionally, since a claim of CUE is a collateral 
attack on a final RO rating decision [see Smith (William) v. 
Brown, 35 F.3d 1516, 1521 (Fed. Cir. 1994)], a valid claim of CUE 
requires that the subject decision be final.  See Best v. Brown, 
10 Vet. App. 322, 325 (1997).

Lumbar spine

      The June 1997 and February 1998 rating decisions

The RO initially rated the Veteran's lumbar spine disability 20 
percent disabling under former Diagnostic Code 5293 
[intervertebral disc syndrome] in June 1997, effective November 
1, 1995.  The Veteran disagreed with this initial rating and 
perfected an appeal as to that issue.  During the appeal period, 
in February 1998, the RO increased this rating to 40 percent, 
also effective November 1, 1995, changing the diagnostic code 
from 5293 to Diagnostic Codes 5285-5292 [limitation of motion of 
the lumbar spine].  See 38 C.F.R. § 4.27 (2010) [hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen].  The Board subsequently denied the Veteran's 
claim for a lumbar spine initial rating greater than 40 percent 
in a March 1999 decision.

As noted above, the Veteran now asserts that the RO has rated his 
lumbar spine disability under the wrong diagnostic codes in its 
prior rating decisions.  The Veteran asserts that his lumbar 
spine disability should have been rated higher at 60 or 100 
percent under Diagnostic Code 5285 [vertebra, fracture of, 
residuals], based on medical evidence demonstrating that the 
Veteran had sciatica.  See, e.g., the Veteran's May 2, 2008 
Statement to the RO.  

After reviewing the record, the Board finds that a claim for CUE 
in the RO's June 1997 and February 1998 rating decisions, insofar 
as the decisions pertained to the initial evaluation of the 
Veteran's lumbar spine disability rating, may not be considered 
as a matter of law.  Indeed, these rating decisions were appealed 
to the Board and were upheld in the Board's above-referenced 
March 1999 decision.  The RO's decisions were therefore subsumed 
into the Board decision.  38 C.F.R.            § 20.1104 (2010); 
see also Donovan v. West, 10 Vet. App. 404 (1997); aff'd Donovan 
v. West 158 F. 3d 1377 (Fed. Cir. 1998). 

As such, by operation of law, the RO was prohibited from 
consideration of the issue of CUE in the June 1997 and February 
1998 rating decisions in its most recent September 2008 decision.  
However, the Board notes to the Veteran and his representative 
that if in fact there is CUE in the March 1999 Board decision, it 
would have the same effect as CUE in the June 1997 and February 
1998 rating decisions.

The motion to review a prior final Board decision on the basis of 
clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or errors, 
of fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to give 
due process, or any other general, non-specific allegations of 
error, are insufficient to satisfy this requirement.  Motions 
that fail to comply with these requirements shall be dismissed 
without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) 
(2010); see also Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 
(2003).

In this case, the Veteran has not filed a motion for revision of 
the 1999 Board decision.  Likewise, he has not clearly 
articulated errors in the March 1999 Board decision, the legal or 
factual basis of such allegations, or why the results would have 
been manifestly different but for the alleged errors.  As such, 
the Board concludes that the Veteran's allegations of CUE in the 
RO's June 1997 and February 1998 rating decision must be 
dismissed, as both rating decisions were subsumed into the 
Board's unchallenged March 1999 decision.  In reaching this 
conclusion, the Veteran is advised that he remains free to file a 
motion for revision of the 1999 Board decision based on CUE in 
that decision if he so chooses.  Instructions for filing a motion 
for revision of a prior Board decision based on CUE are contained 
in the notice of appellate rights attached to this decision.  

      The March 2005 rating decision

As discussed above, the only other rating decision of record 
addressing the Veteran's service-connected lumbar spine 
disability rating is the RO's March 2005 decision, which is 
currently on appeal before the Board.  Indeed, in March 2005, the 
RO denied the Veteran's claim for a disability rating in excess 
of 40 percent for his lumbar spine disability.  The Veteran 
disagreed and perfected an appeal as to this issue, which is 
discussed in the REMAND portion of this decision below.  

Given the non-final nature of the RO's March 2005 rating 
decision, the Veteran's CUE claim is not valid as it pertains to 
the March 2005 evaluation of the Veteran's lumbar spine 
disability rating.  See Best v. Brown, 10 Vet. App. 322, 325 
(1997) [a valid claim of CUE requires that the subject decision 
be final].   As such, there is no justiciable case or controversy 
currently before the Board, and the CUE claim must be dismissed 
as it applies to the March 2005 rating decision.  38 U.S.C.A. § 
7105 (West 2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Cervical spine

      The September 1997 and May 2002 rating decisions

In a September 1997 rating decision, the RO awarded the Veteran 
service-connection for a cervical spine disability, and assigned 
a 10 percent disability rating under former Diagnostic Code 5290 
[limitation of motion of the cervical spine], effective November 
1, 1995.  The Veteran did not appeal this decision.  The RO 
subsequently denied the Veteran's claim for a disability rating 
greater than 10 percent in an unappealed May 2002 rating 
decision.  

As above, the Veteran alleges that CUE exists in the RO's prior 
rating decisions because his cervical spine disability should 
have been rated higher at 60 or 100 percent under former 
Diagnostic Code 5285 [vertebra, fracture of, residuals] based on 
medical evidence of sciatica and cord involvement.  See, e.g., 
the Veteran's May 2, 2008 Statement to the RO.  

Under the provisions of former Diagnostic Code 5285, residuals of 
a spine fracture injury, with cord involvement, where the veteran 
is bedridden or where the veteran requires long leg braces, are 
rated 100 percent disabling.  For residuals without cord 
involvement, but with abnormal mobility requiring a neck brace 
[jury mast], a 60 percent rating is assigned.  In other cases, 
the residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1998).

After reading the RO's September 1997 rating decision, it is 
clear that the RO considered rating the Veteran under former 
Diagnostic Code 5285.  Indeed, the RO specifically noted that a 
rating in excess of 10 percent requires "demonstrable deformity 
of a vertebral body from fracture with slight limitation of 
motion."          See the September 1997 rating decision, page 
2.  The RO cited to multiple service treatment records, noting 
"bony, neural, foraminal encroachment bilaterally at C5-6 and on 
the left at C6 & 7; in-plate osteophytes impinging upon the cord 
at the left at C5-6 and C6-7," and disc bulges.  Additionally, 
the RO cited to March 1995 VA examiners' reports, which indicated 
that the Veteran had normal range of motion with pain, and upper 
back pain with documentation of disc herniation at C-spine level.  
Based on these reports, the RO determined that the Veteran's 
disability was best rated 10 percent disabling under Diagnostic 
Code 5290, for slight limitation of motion of the cervical spine, 
and not under Diagnostic Code 5285.

Similarly, based on the findings of a May 2002 VA examiner, the 
RO determined in its May 2002 rating decision that an increased 
rating greater than 10 percent was not warranted, as the cervical 
spine exam revealed "no painful motion, muscle spasms, weakness, 
or tenderness."  All ranges of motion were within normal limits, 
upper extremity function was within normal limits, there was no 
muscle atrophy, and senses and reflexes were within normal limits 
bilaterally.  The RO specifically found that there was no 
demonstrable deformity of a vertebral body from fracture with 
slight limitation of motion.  

In Brown v. Principi, 15 Vet. App. 421 (2002), the appellant 
asserted that a rating decision was clearly and unmistakably 
erroneous in selecting one rather than another diagnostic code to 
use in rating a service-connected disability by analogy another 
condition.  The Court held that the RO did not commit CUE, 
because the evidence of record at the time of the contested 
rating did not show the symptoms necessary to apply the other 
diagnostic code, and its application would not have manifestly 
changed the outcome of the rating decision.  See Brown, 15 Vet. 
App. at 425-26.  So it is in this case.  Indeed, no evidence of 
record prior to the September 1997 or May 2002 rating decisions 
indicates that the Veteran's cervical spine disability required 
the Veteran to be bedridden, to wear long leg braces, or to wear 
a neck brace, as is necessary for the assignment of a 100 percent 
or 60 percent rating under former Diagnostic Code 5285, 
irrespective of whether any cord involvement existed.   

Moreover, in as much as the Veteran is expressing disagreement as 
to how the evidence extant at the time of the September 1997 
rating decision was weighed and evaluated by the RO, such a 
disagreement also cannot constitute a valid claim of CUE.  See 
Fugo, 6 Vet. App. at 44 ["to claim CUE on the basis that 
previous adjudicators had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE"]; 
see also Russell, supra.  To address this argument, the Board 
would have to engage in a reevaluation of the probative value of 
the evidence that was of record at the time of the September 1997 
decision.  Such an inquiry requires weighing and evaluating 
evidence which, as stated above, cannot constitute a valid CUE 
claim.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996) [an 
allegation of CUE must assert more than merely disagreement with 
how the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence].

Further, to the extent that the Veteran is alleging CUE in the 
September 1997 or May 2002 rating decisions based on what he 
perceives as erroneous medical evidence relied upon by the RO in 
making its decision, this contention cannot serve to allow a 
revision or reversal.  As a matter of law, a medical error cannot 
constitute CUE.  See Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  Medical personnel are not adjudicators, and as such 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); see also Shockley v. West, 11 Vet. App. 208 (1998). 

The Board notes that even if the RO applied the wrong diagnostic 
code, or failed to rate separately disabilities that could 
legally have been rated separately [as alleged by the Veteran in 
a June 4, 2010 letter to the RO], the Veteran has not given 
persuasive reasons why any result would have been 'manifestly 
different' given the rating criteria in effect at the time, had 
the error not been made.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).   

The Board also notes that the determination regarding CUE must be 
made based on the record and the law that existed at the time the 
decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Evidence that was not of record at the time of the decision [in 
this case, evidence associated with the claims folder after the 
May 2002 rating decision] cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  The 
Veteran has numerous medical records and statements dated 
subsequent to the May 2002 rating decision.  As a matter of law, 
no CUE may be found to exist on the basis of evidence that was 
not and cannot be deemed constructively before the adjudicator at 
the time of the decision.  As such, all of the Veteran's 
arguments regarding his new and additional evidence are 
inadequate to establish CUE.

Board adds that in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002), the United States Court of Appeals for the Federal Circuit 
[Federal Circuit] held that a breach of a duty to assist cannot 
constitute CUE and that "grave procedural error" does not 
render a decision of VA non-final.  In Cook, the Federal Circuit 
overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the 
extent that the decision held that the existence of "grave 
procedural error" rendered a VA decision non-final.  Also in 
Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994) noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or fact, 
and that an incomplete record, factually correct in all other 
respects, is not CUE.  

The Board wishes to clarify that in September 1997, the RO 
determined that CUE existed in its prior June 1997 rating 
decision.  Specifically, the RO found CUE in the June 1997 denial 
of the Veteran's service-connection claim for degenerative 
changes of the cervical spine.  In doing so, the RO duly awarded 
the Veteran service connection for degenerative changes of the 
cervical spine in its September 1997 rating decision.  

The Veteran appears to have equated the CUE acknowledged by the 
RO in September 1997 with his own claim of CUE in the September 
1997 and May 2002 rating decisions.  The Veteran has asserted 
that the RO "undid" its prior determination of CUE by rating 
his degenerative arthritis under the diagnostic code for 
limitation of motion.  As such, the Veteran argues that CUE still 
exists.          See the Veteran's June 4, 2010 Statement to the 
RO.  

The Board wishes to make clear that the CUE acknowledged by the 
RO in September 1997 dealt solely with the RO's June 1997 denial 
of service connection.  In essence, the RO reversed its prior 
decision in September 1997 by awarding service-connection for 
degenerative changes of the cervical spine.  Crucially, there is 
no specific diagnostic code for degenerative arthritis of the 
cervical spine in the Code of Federal Regulations.  Rather, the 
codes specify that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or joints 
involved.          See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  Thus, there is no CUE in the RO's rating of the 
Veteran's degenerative arthritis disability under the codes for 
limitation of motion in September 1997 or May 2002.  

Accordingly, the Veteran's allegation of CUE in the RO's 
September 1997 and May 2002 rating decisions, as they pertain to 
the evaluation of his cervical spine disability rating, is 
denied.  

      The March 2005 and February 2006 rating decisions

Finally, as discussed above, the RO increased the Veteran's 
disability rating for his service-connected cervical spine from 
10 to 20 percent in March 2005, effective August 13, 2004, and 
again from 20 to 30 percent in February 2006, effective December 
1, 2005.  The Veteran disagreed with these ratings and perfected 
a timely appeal as to that issue, which is discussed in the 
REMAND portion of this decision below.  

The RO's March 2005 and February 2006 rating decisions are not 
final, insofar as they pertain to the Veteran's current appeal 
for an increased disability rating.  As noted above, a valid 
claim of CUE requires that the subject decision be final.       
See Best, supra.  As such, the Veteran's allegations of CUE as 
they pertain to the increased ratings and effective dates 
established in the non-final March 2005 and February 2006 rating 
decisions are invalid.  Thus, there is no justiciable case or 
controversy currently before the Board, and the CUE claim must be 
dismissed as it applies to the March 2005 and February 2006 
rating decisions.  38 U.S.C.A. § 7105 (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   


ORDER

The claim of CUE in the RO's June 1997 or February 1998 rating 
decisions, as it pertains to the evaluation of the Veteran's 
initial rating for a lumbar spine disability, is dismissed.

The claim of CUE in the RO's March 2005 rating decision, as it 
pertains to the evaluation of the Veteran's lumbar spine 
disability rating, is dismissed.

The claim of CUE in the RO's September 1997 or May 2002 rating 
decisions, as it pertains to the evaluation of the Veteran's 
cervical spine disability rating, is denied.

The claim of CUE in the RO's March 2005 and February 2006 rating 
decisions, as it pertains to the evaluation of the Veteran's 
cervical spine disability rating, is dismissed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further evidentiary 
development.  

Lumbar and cervical spine increased rating claims

It appears that the last VA Compensation and Pension examination 
of record addressing the current nature and severity of the 
Veteran's service-connected lumbar and cervical spine 
disabilities occurred in November 2007.   The Veteran has since 
requested on multiple occasions that he be accorded updated VA 
medical examinations.  In particular, the Veteran has contended 
that his spine conditions have increased in severity, manifesting 
in "pain, numbness & loss of muscle control in my lower, middle 
& upper back, shoulders & arms."  See the Veteran's June 4, 2010 
letter to the VA, page 2.  In support, the Veteran has submitted 
additional medical evidence documenting continued treatment for 
his cervical and lumbar spine disabilities.  

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the United States Court of Appeals for Veterans 
Claims has held that where a veteran claims that a disability is 
worse than when originally rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  So it is in this case.

The Board also notes that in July 2010, the Veteran's attorney 
submitted a statement indicating that the Veteran "continues to 
receive ongoing medical treatment," and requested that his 
ongoing records be incorporated into his claims file.                  
See the Veteran's July 8, 2010 letter to the RO.  The Veteran 
indicated in June 2010 that he receives physical therapy at 
V.P.T. in Altus, OK for his upper and lower back.  See the 
Veteran's June 4, 2010 letter to the VA, page 2.  Efforts to 
obtain records of ongoing treatment should be made.

Service-connection claim for an acquired psychiatric disability 
other than PTSD

In essence, the Veteran contends that he currently has depression 
that is caused or aggravated by his service-connected lumbar and 
cervical spine disabilities.   
The Board initially notes that the RO has not provided adequate 
notification addressing the information and evidence needed to 
substantiate a claim for service connection on a secondary basis.  
This is significant because the statutory and regulatory 
provisions addressing secondary service-connection claims, 
outlined in 38 C.F.R. § 3.310, are different from the provisions 
addressing direct service-connection claims.  See 38 C.F.R. §§ 
3.303.  Corrective notification action, specific to the Veteran's 
acquired psychiatric disability claim is thus needed.  38 C.F.R.       
§§ 3.159(b).

Under  38 C.F.R. § 3.310(a), service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition [i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder].  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment 
to 38 C.F.R.     § 3.310, effective October 10, 2006, essentially 
codifies Allen and adds language that requires that a baseline 
level of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the onset 
of aggravation.  See 71 Fed. Reg. 52744 (2006).  Because the 
Veteran filed his depression claim in 2008, the current version 
of 38 C.F.R. § 3.310 applies.

It is undisputed that the Veteran currently has diagnoses of 
major depressive disorder and adjustment disorder.  See the 
Veteran's August 18, 2004 and September 1, 2004 VA treatment 
reports respectively.  

It is also undisputed that the RO awarded the Veteran service 
connection for lumbar and cervical spine disabilities in June and 
September 1997 respectively.  As noted above, the Veteran 
contends that he has depression that was caused or aggravated by 
his service-connected spine disabilities.

Pertinently, there is no opinion of record addressing whether any 
relationship exists between any diagnosed psychiatric disability 
and the Veteran's service-connected lumbar and cervical spine 
disabilities.  As such, the Board believes a mental health 
examination should be scheduled to clarify the Veteran's current 
diagnosis or diagnoses, and to determine if a relationship exists 
between any diagnosed psychiatric disorder and his service-
connected spine disabilities.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Finally, as noted above, the Veteran's attorney submitted a 
recent statement indicating that the Veteran "continues to 
receive ongoing medical treatment," and requested that his 
ongoing records be incorporated into his claims file.                  
See the Veteran's July 8, 2010 letter to the RO.  Significantly, 
in a May 24, 2010 letter, the RO referred to the Veteran's prior 
indication that he was seeing a psychologist on Altus Air Force 
base.  However, the RO pointed out that because the Veteran was 
not appealing a mental condition, "mental records would not be 
necessary . . . ."  See the May 24, 2010 letter from the RO to 
the Veteran.  The Veteran responded in a letter dated June 8, 
2010, specifying that he is in fact claiming entitlement to 
service connection for a psychiatric condition.  He then 
requested that the RO obtain all "relevant medical and 
psychiatric records regarding all conditions."  It is unclear 
whether the Veteran's complete and current mental treatment 
records from Altus Air Force base have been obtained.  As such, 
the RO should attempt to obtain any outstanding mental health 
records that are not yet in the claims file as well.  

PTSD new and material evidence claim

As noted above, the RO denied the Veteran's request to reopen his 
previously-denied service-connection claim for PTSD in an April 
2009 rating decision.  The Veteran disagreed with this denial in 
a September 2009 NOD.  To date, the RO has not issued a SOC 
addressing this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has not 
been issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should contact the Veteran and 
request
that he identify any additional medical 
treatment he has received for his lumbar 
spine, cervical spine, or psychiatric 
disabilities to include depression, 
adjustment disorder and/or PTSD.  The RO 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not 
already in the record on appeal, to 
include VA treatment reports, and records 
from the V.P.T. in Altus, OK, and from 
Altus Air Force.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.  

2.	The RO should also send the Veteran a 
letter
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding the Veteran's claim of 
entitlement to service-connection for an 
acquired psychiatric disability other than 
PTSD, on a secondary basis.  This letter 
must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claim, in terms of           
38 C.F.R. §§ 3.303 and 3.310, and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran. 

3.	 The RO should arrange for the Veteran 
to be 
examined by a physician for the purpose of 
addressing the current severity of the 
Veteran's service- connected cervical and 
lumbar spine disabilities.  The Veteran's 
VA claims file and a copy of this REMAND 
should be reviewed by the examiner.  The 
examination report should set forth all 
objective findings regarding the Veteran's 
cervical and lumbar spine disabilities 
including range of motion measurements.  
The examiner should also address the 
existence, extent, and severity of any 
associated neurological symptomatology.  A 
report of the examination should be 
prepared and associated with the Veteran's 
VA claims file.

4.	 The RO should then schedule the 
Veteran for a  
VA mental health examination.  The 
examiner should review the Veteran's VA 
claims folder and a copy of this REMAND, 
and after a thorough examination, should 
clarify the Veteran's current mental 
health diagnosis or diagnoses, if any.  
The examiner should then provide an 
opinion, with supporting rationale, as to 
the following questions:

(a.)  Is it as likely as not that the 
Veteran has an acquired psychiatric 
disability that was caused by his 
service-connected lumbar spine and/or 
cervical spine disabilities?  

(b.)  Is it as likely as not that the 
has an acquired psychiatric 
disability that was aggravated beyond 
its normal progression by his 
service-connected lumbar spine and/or 
cervical spine disabilities?

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate baseline 
severity of psychiatric disability before 
the onset of the aggravation.  

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  If the examiner 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinion could not 
be rendered.  

5.	The RO should evaluate the evidence of 
record 
and issue a statement of the case to the 
Veteran and his attorney in response to 
the Veteran's September 2009 notice of 
disagreement with the denial of his 
request to reopen his service-connection 
claim for PTSD.  The Veteran is advised 
that a timely substantive appeal will be 
necessary to perfect the appeal to the 
Board concerning his claim.  38 C.F.R.  § 
20.302(b) (2010).   

6.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the RO 
should review the Veteran's entire record, 
and readjudicate the Veteran's increased 
rating and service-connection claims.  If 
the claims are denied, the RO should 
provide the Veteran and his attorney with 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


